Citation Nr: 1741878	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-35 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether the recoupment of special separation benefits by withholding Department of Veterans Affairs' disability compensation benefits was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 2001 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Local jurisdiction is currently with the RO in Detroit Michigan.  

The Veteran testified at a Travel Board hearing in December 2016.  A transcript is of record.


FINDINGS OF FACT

1.  The Veteran received special separation benefits (SSB) when he separated from service in July 2009.  

2.  VA is required by law to withhold VA disability compensation benefits until special separation benefits paid at service separation are recouped.


CONCLUSION OF LAW

VA is required under laws governing disability benefits administered by VA to recoup SSB paid to the Veteran in 2009, and such recoupment is not improper.  10 U.S.C.A. §§ 1174, 1212, 5107, 7104 (West 2016); 38 C.F.R. § 3.700 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that regulations governing VA's duties to notify and assist claimants are not applicable to the present appeal because the issue of whether recoupment of VA compensation was proper is a question of law.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has specifically held that the provisions of VCAA are not applicable in cases which are decided as a matter of law, and not the underlying facts, or development of facts.  Manning v. Principi, 16 Vet. App. 534, 542- 43 (2002); see Smith v. Gober, 14 Vet. App. 227 (2000) (stating that the VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (stating that the VCAA is not applicable where law, not factual evidence, is dispositive).

The recoupment of a Veteran's separation pay from his or her monetary VA disability compensation benefits is required by 10 U.S.C.A. § 1174.  If a service member who has received separation pay under 10 U.S.C.A. § 1174, or separation pay, severance pay or readjustment pay under other provisions of law, based on service in the armed forces, becomes entitled to disability compensation administered by VA, the total amount of the special separation benefit (SSB) paid to the service member shall be deducted from that disability compensation, less the amount of federal income tax withheld from the SSB.  10 U.S.C.A. § 1174(h)(2), (i) (emphasis added); 38 C.F.R. § 3.700(a)(5)(iii).

The implementing VA regulation, 38 C.F.R. § 3.700(a)(5)(i), likewise provides that, where payment of SSB under section 1174 was made on or after December 5, 1991, VA "will" recoup from disability compensation an amount equal to the total amount of SSB paid to the servicemember, less the amount of Federal income tax withheld from SSB pay.
 
The governing statutes allow very limited exceptions to such recoupment, such as a sole survivorship discharge or where disability severance pay was received for disability incurred in line of duty in a combat zone.  See 10 U.S.C.A. §§ 1174(i), 1212(d).  Here, however, there is no argument or indication that the payment of SSB was based on disability severance or sole survivorship provisions.  

An opinion of the VA General Counsel, VAOGCPREC 14-92, concluded that, in accordance with the provisions of 10 U.S.C.A. § 1174 and 38 C.F.R. § 3.700, VA disability compensation should be offset to recoup the amount of SSB received by a former member of the armed forces.  See VAOGCPREC 12-96 (holding that 
10 U.S.C.A. § 1174(h)(2) requires VA to recoup "nondisability severance pay" received by the Veteran under section 631 of Pub. L. No. 96-513 from VA disability compensation).

The Veteran separated from active service in July 2009.  His certificate of release or discharge from active duty (DD Form 214) reflects that he received involuntary separation pay in the amount of $8,740.59.  Soon after separation, the Veteran submitted a claim of service connection for several disabilities.  VA compensation benefits were awarded in a November 2009 rating decision.  In a December 2009 notification letter, VA informed the Veteran that VA was withholding benefits equal to the amount of SSB received, less Federal income tax withheld.  The Veteran appealed the withholding via a December 2009 notice of disagreement.  

The Veteran initially indicated that he did not actually receive the aforementioned separation pay.  See December 2009 notice of disagreement.  This statement is inaccurate and the Veteran has since clarified it.  As explained by the Veteran, and as shown by a July 2009 military leave and earning statement (LES) from the Defense Finance and Accounting Service (DFAS), the Veteran's separation pay of $8,740.49, among other entitlements, was offset by recoupment of a $9,058.40 selective retention bonus (SRB).  As a result, his net pay at separation was zero.  See October 2013 substantive appeal; December 2016 Board hearing transcript; see also November 2014 VA Form 21-0820 (noting contact with DFAS and reflecting an adjustment pay of $87403.50 (before taxes), taxes was $2,185.15; Veteran was paid $6,555.35 and it was closed on July 22, 2009).  

The Veteran acknowledges that he did not to fulfill his enlistment obligation and was therefore obligated to repay his SRB.  Id.  He further acknowledges that VA was required to withhold benefits equal to the amount of SSB received, less Federal income tax withheld.  Id.  Nonetheless, the Veteran asks the Board to consider his difficult transition from military to civilian life due to economic hardship, as well as his emotional pain when learning that VA benefits were going to be withheld.  Id. 

The Board understands the Veteran's argument, and sympathizes with him.  Unfortunately for the Veteran, the Board is bound by the law passed by Congress, and this decision is dictated by the relevant statutes and regulations.  

The recoupment of an amount equivalent to the Veteran's SSB from his VA disability compensation is required by Congress under 10 U.S.C.A. § 1174(h)(2).  See 38 C.F.R. § 19.5 (2017) ("In the consideration of appeals, the Board is bound by applicable statutes, regulations of the Department of Veterans Affairs, and precedent opinions of the General Counsel of the Department of Veterans Affairs.").  Here, the law, as written by Congress and implemented by VA regulation, has been correctly applied, and VA has no discretion to authorize waiver of the recoupment of SSB in this case.  Thus, the claim that recoupment of SSB was improper must be denied for lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim that VA acted improperly in recouping special separation benefits from VA disability compensation is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


